DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are subject under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 3, 4, 8, 9, 12, 14, 15, 19, 20, 23, 25, 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Choi (US 2020/0146025 A1)

Regarding claim 1, Choi (US 2020/0146025 A1) teaches a wireless node  (0095 “ the IAB node”) in a wireless multi-hop network for wireless communication (see para 0044 “manages DUs of all IAB nodes connected to the base station through multi-hop.”) , comprising: a memory(See para 0011 “The IAB node”)[ it is known in the art that IAB/BS has a memory]; and one or more processors (See para 0011 “The IAB node includes a processor”) , operatively coupled to the memory, configured to: 
transmit, based at least in part on a change in multiplexing capability relating to communications on one or more radio link control (RLC) channels (see para 0059 “An indication of what multiplexing technique among the TDM, FDM, and SDM is to be used may be received from the base station or higher IAB nodes through system information or a radio resource control (RRC) signal by transmitting capability information for the multiplexing technique to the base station or higher IAB nodes when the IAB node initially accesses the corresponding base station or the higher IAB node”)[ indication of what multiplex technique among TDM or FDM or SDM in transmitting capability information for the multiplexing technique is  interpreted as multiplexing capability relating to communications; since it can indicate use of any TDM or FDM or SDM , it implies multiplexing capability is changeable ] , information to at least one of a parent node or a child node that enables the at least one of the parent node or the child node to prioritize communications with the wireless node (See para 0095 “ the IAB node determines of what link the transmission power or transmission takes precedence based on the transmission channel or transmission information of the DU or the MT. For example, the priority rule of the transmission channel or transmission information may be determined” Para 0100 “first priority corresponds to … information having the highest priority”; para 0101 “The above-described ..transmission information may include .. information that can be transmitted from a backhaul uplink (e.g., LP, UL 412), a backhaul downlink (e.g., LC,DL 413)” in fig 4 LP,UL 412 is shown as channel between IAB node and parent node and LC,DL 413 is shown as link between IAB node and the child node ; see para 0102 “link including the high priority information is transmitted or received to or from MT or DU of the IAB node”)[ priority information is being transmitted from IAB node to parent node and Child node using LP, UL 412 and LC,DL 413] ; and 
transmit or receive communications prioritized according to the information with the at least one of the parent node or the child node.(see para 0103 “Further, as another priority rule, transmission/reception with the parent IAB node may always take precedence.”).

Regarding claim 26, Choi teaches a method of wireless communication performed by a wireless node (see para 0095“ the IAB node”) in a wireless multi-hop network  (see para 0044 “manages DUs of all IAB nodes connected to the base station through multi-hop.”), comprising:
transmitting, based at least in part on a change in multiplexing capability relating to communications on one or more radio link control (RLC) channels(see para 0059 “An indication of what multiplexing technique among the TDM, FDM, and SDM is to be used may be received from the base station or higher IAB nodes through system information or a radio resource control (RRC) signal by transmitting capability information for the multiplexing technique to the base station or higher IAB nodes when the IAB node initially accesses the corresponding base station or the higher IAB node”)[ indication of what multiplex technique among TDM or FDM or SDM in transmitting capability information for the multiplexing technique is  interpreted as multiplexing capability relating to communications; since it can indicate use of any TDM or FDM or SDM , it implies multiplexing capability is changeable ], information to at least one of a parent node or a child node that enables the at least one of the parent node or the child node to prioritize communications with the wireless node(See para 0095 “ the IAB node determines of what link the transmission power or transmission takes precedence based on the transmission channel or transmission information of the DU or the MT. For example, the priority rule of the transmission channel or transmission information may be determined” Para 0100 “first priority corresponds to … information having the highest priority”; para 0101 “The above-described ..transmission information may include .. information that can be transmitted from a backhaul uplink (e.g., LP, UL 412), a backhaul downlink (e.g., LC,DL 413)” in fig 4 LP,UL 412 is shown as channel between IAB node and parent node and LC,DL 413 is shown as link between IAB node and the child node ; see para 0102 “link including the high priority information is transmitted or received to or from MT or DU of the IAB node”)[ priority information is being transmitted from IAB node to parent node and Child node using LP, UL 412 and LC,DL 413]; and
transmitting or receiving communications prioritized according to the information with the at least one of the parent node or the child node. (see para 0103 “Further, as another priority rule, transmission/reception with the parent IAB node may always take precedence.”).

Regarding claim 12, Choi teaches a wireless node in a wireless multi-hop network for wireless communication, (0095 “ the IAB node”) in a wireless multi-hop network for wireless communication (see para 0044 “manages DUs of all IAB nodes connected to the base station through multi-hop.”) , comprising: a memory(See para 0011 “The IAB node”)[ it is known in the art that IAB/BS has a memory]; and one or more processors (See para 0011 “The IAB node includes a processor”), operatively coupled to the memory, configured to: 
receive information from at least one of a parent node or a child node associated with a change in multiplexing capability relating to communications on one or more radio link control (RLC) channels (see para 0059 “An indication of what multiplexing technique among the TDM, FDM, and SDM is to be used may be received from the base station or higher IAB nodes through system information or a radio resource control (RRC) signal by transmitting capability information for the multiplexing technique to the base station or higher IAB nodes when the IAB node initially accesses the corresponding base station or the higher IAB node”) [ indication of what multiplexing technique among the TDM, FDM, and SDM is to be used may be received is interpreted as first information]; and 
prioritize communications with the at least one of the parent node or the child node based at least in part on the change in multiplexing capability. (See para 0095 “ the IAB node determines of what link the transmission power or transmission takes precedence based on the transmission channel or transmission information of the DU or the MT. For example, the priority rule of the transmission channel or transmission information may be determined” Para 0100 “first priority corresponds to … information having the highest priority”; para 0101 “The above-described ..transmission information may include .. information that can be transmitted from a backhaul uplink (e.g., LP, UL 412), a backhaul downlink (e.g., LC,DL 413)” in fig 4 LP,UL 412 is shown as channel between IAB node and parent node and LC,DL 413 is shown as link between IAB node and the child node ; see para 0102 “link including the high priority information is transmitted or received to or from MT or DU of the IAB node”)[ priority information, interpreted as the second information, is being transmitted from IAB node to parent node and Child node using LP, UL 412 and LC,DL 413]

Regarding claim 23, Choi teaches a central unit (See para 0059 “the base station or higher IAB node”; see para 0011 “a base station including a central unit (CU)”) in a wireless multi-hop network for wireless communication(see para 0044 “manages DUs of all IAB nodes connected to the base station through multi-hop.”) , comprising: a memory(See para 0011 “The IAB node”)[ it is known in the art that IAB/BS has a memory]; and one or more processors (See para 0011 “The IAB node includes a processor”) operatively coupled to the memory, configured to: 
receive first information from a wireless node associated with a change in multiplexing capability relating to communications on one or more radio link control (RLC) channels see para 0059 “An indication of what multiplexing technique among the TDM, FDM, and SDM is to be used may be received from the base station or higher IAB nodes through system information or a radio resource control (RRC) signal by transmitting capability information for the multiplexing technique to the base station or higher IAB nodes when the IAB node initially accesses the corresponding base station or the higher IAB node”) [ indication of what multiplexing technique among the TDM, FDM, and SDM is to be used may be received is interpreted as first information]; and 
transmit second information, based at least in part on the first information, to at least one of a parent node or a child node of the wireless node that enables the at least one of the parent node or the child node to prioritize communications with the wireless node based at least in part on the change in multiplexing capability. (See para 0095 “ the IAB node determines of what link the transmission power or transmission takes precedence based on the transmission channel or transmission information of the DU or the MT. For example, the priority rule of the transmission channel or transmission information may be determined” Para 0100 “first priority corresponds to … information having the highest priority”; para 0101 “The above-described ..transmission information may include .. information that can be transmitted from a backhaul uplink (e.g., LP, UL 412), a backhaul downlink (e.g., LC,DL 413)” in fig 4 LP,UL 412 is shown as channel between IAB node and parent node and LC,DL 413 is shown as link between IAB node and the child node ; see para 0102 “link including the high priority information is transmitted or received to or from MT or DU of the IAB node”)[ priority information, interpreted as the second information, is being transmitted from IAB node to parent node and Child node using LP, UL 412 and LC,DL 413]
Regarding claims 3, 14,25, 28 Choi teaches wherein the information indicates at least one of a spatial division multiplexing capability or a full duplexing capability of the wireless node for at least one of the one or more RLC channels.  (see para 0055 “ an indication of multiplexing technique SDM to be used may be received rom the base station or higher SDM”)
Regarding claims 4, 15, 29, Choi teaches wherein the one or more processors are further configured to: receive, from the parent node and based at least in part on transmitting the information, scheduling that modifies a release of soft resources or a timing of communications. (See para 0095 “ the IAB node determines of what link the transmission power or transmission takes precedence based on the transmission channel or transmission information of the DU or the MT. For example, the priority rule of the transmission channel or transmission information may be determined” Para 0100 “first priority corresponds to … information having the highest priority”; para 0101 “The above-described ..transmission information may include .. information that can be transmitted from a backhaul uplink (e.g., LP, UL 412), a backhaul downlink (e.g., LC,DL 413)” in fig 4 LP,UL 412 is shown as channel between IAB node and parent node and LC,DL 413 is shown as link between IAB node and the child node ; see para 0102 “link including the high priority information is transmitted or received to or from MT or DU of the IAB node[ transmission based on the received priority information implies change in timing of the communication]
Regarding claim 8, 30, Choi teaches wherein the information indicates that a set of rules, used by the child node to select data for transmission, is to be modified. (See para 0104 “Further, as another priority rule, transmission/reception with the child IAB node may always take precedence.”)
Regarding claim 19, Choi teaches herein the information indicates that a set of rules, used by the wireless node to select data for transmission to the parent node, is to be modified. (See para 0095 “the IAB node determines whether transmission/reception of the DU or the MT takes precedence based on a priority rule. That is, as described above with reference to FIG. 6, if it is required to simultaneously perform the transmission/reception of the DU or the MT in one IAB node, the IAB node determines of what link the transmission power or transmission takes precedence based on the transmission channel or transmission information of the DU or the MT.”)[ transmission information regarding priority/ rules]
Regarding claim 9, Choi teaches wherein the information is transmitted to the at least one of the parent node or the child node via a central unit of the wireless multi-hop network. (see para 0075 “the base station has been designed to have various structures by separating the base station into a central unit (CU))
Regarding claim 20, Choi teaches wherein the information is received from the at least one of the parent node or the child node via a central unit of the wireless multi-hop network. (see para 0059 “An indication of what multiplexing technique among the TDM, FDM, and SDM is to be used may be received from the base station or higher IAB nodes”; see para 0075 “the base station has been designed to have various structures by separating the base station into a central unit (CU)”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claim(s) 2, 7, 13, 18, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2020/0146025 A1) in view of #GPP Draft TR 38.874 V.070-Final-TRCH, XP2051591963 hereafter referred as 3GPP.

Regarding claims 2, 13, 24, 27, Choi doesn’t teach wherein the information indicates an association among a set of the one or more RLC channels 
3GPP teaches wherein the information indicates an association among a set of the one or more RLC channels. (see page 29 section 8.2.2 “Adptation Layer” Function supported by the adaptation layer: mapping of UE user place PDUs to backhaul RLC channels”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information indicates an association among a set of the one or more RLC channels in the system of Choi. The motivation is to ensure required Qos treatment. (3GPP: See page 30 section 8.2.2 1st para line 1)

Regarding claim 7, Choi doesn’t teach the one or more processors are further configured to: receive, from the parent node, other information that indicates one or more scheduling options for the wireless node.
3GPP teaches wherein the one or more processors are further configured to: receive, from the parent node, other information that indicates one or more scheduling options for the wireless node. (see 8.2.4.3 “ other information may  be forwarded from child to parent to child to support efficient scheduling in an IAB network.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receive, from the parent node, other information that indicates one or more scheduling options for the wireless node in the system of Choi. The motivation is to ensure required Qos treatment. (3GPP: See page 30 section 8.2.2 1st para line 1)

Regarding claim 18, Choi doesn’t teach the one or more processors are further configured to: transmit, to the child node, other information that indicates one or more scheduling options for the child node.
3GPP teaches wherein the one or more processors are further configured to: transmit, to the child node, other information that indicates one or more scheduling options for the child node. (see 8.2.4.3 “ other information may  be forwarded from child to parent to child to support efficient scheduling in an IAB network.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmit, to the child node, other information that indicates one or more scheduling options for the child node in the system of Choi. The motivation is to ensure required Qos treatment. (3GPP: See page 30 section 8.2.2 1st para line 1)

8.    Claim(s) 5, 6, 10, 11, 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2020/0146025 A1) in view of Hong (US 20210127293).

Regarding claim 5, Choi doesn’t teach the information indicates an uplink buffer status of one or more child nodes of the wireless node.
Hong (US 2021/0127293 A1) teaches wherein the information indicates an uplink buffer status of one or more child nodes of the wireless node. (see para 0155 “transmitting downlink buffer status information or uplink buffer status information to the donor base station or an associated parent IAB node based on a result of the monitoring for the uplink buffer status or the downlink buffer status”; see para 0141 “the parent IAB node can check only an uplink buffer status of a child IAB node, or a UE, which is directly connected with the parent IAB node.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information indicates an uplink buffer status of one or more child nodes of the wireless node in the system of Choi. The motivation is to prevent data from being lost. (Hong: see para 0013)

Regarding claim 6, Choi doesn’t teach receive, from the parent node, other information that indicates a downlink buffer status of the parent node.
 Hong (US 20210127293) teaches receive, from the parent node, other information that indicates a downlink buffer status of the parent node. (see para 0155 “transmitting downlink buffer status information or uplink buffer status information to the donor base station or an associated parent IAB node based on a result of the monitoring for the uplink buffer status or the downlink buffer status,.”; see para 0156 “That is, the IAB node delivers the downlink buffer status information to an entity in a higher level using a different message depending on an entity receiving the downlink buffer status information)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receive, from the parent node, other information that indicates a downlink buffer status of the parent node in the system of Choi. The motivation is to prevent data from being lost. (Hong: see para 0013)

Regarding claim 16, Choi doesn’t teach the information indicates an uplink buffer status of one or more child nodes of the child node.
 Hong (US 20210127293), wherein the information indicates an uplink buffer status of one or more child nodes of the child node (see para 0141 “the parent IAB node can check only an uplink buffer status of a child IAB node, or a UE, which is directly connected with the parent IAB node.”). 
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receive, from the parent node, other information that indicates a downlink buffer status of the parent node in the system of Choi. The motivation is to prevent data from being lost. (Hong: see para 0013)

Regarding claim 17, Choi doesn’t teach transmit, to the child node, other information that indicates a downlink buffer status of the wireless node.
Hong teaches transmit, to the child node, other information that indicates a downlink buffer status of the wireless node. (see para 0226 “message including the information (e.g., buffer status information) described above may be delivered to a directly-connected parent IAB node or child IAB.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine transmit, to the child node, other information that indicates a downlink buffer status of the wireless node in the system of Choi. The motivation is to prevent data from being lost. (Hong: see para 0013)

Regarding claim 10, Choi doesn’t teach wherein the information indicates a rate at which the wireless node is capable of communicating with one or more child nodes of the wireless node. 
 Hong teaches wherein the information indicates a rate at which the wireless node is capable of communicating with one or more child nodes of the wireless node. (See para 0261 “the status reporting message may include downlink data rate information for each logical channel/logical channel group/radio bearer/backhaul RLC channel/QoS flow satisfying a condition among each logical channel/logical channel group/radio bearer/backhaul RLC channel.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the information indicates a rate at which the wireless node is capable of communicating with one or more child nodes of the wireless node in the system of Choi. The motivation is to prevent data from being lost. (Hong: see para 0013)

Regarding claim 21, Choi doesn’t teach the information indicates a rate at which the child node is capable of communicating with one or more child nodes of the child node.
Hong teaches the information indicates a rate at which the child node is capable of communicating with one or more child nodes of the child node (See para 0261 “the status reporting message may include downlink data rate information for each logical channel/logical channel group/radio bearer/backhaul RLC channel/QoS flow satisfying a condition among each logical channel/logical channel group/radio bearer/backhaul RLC channel.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine a rate at which the child node is capable of communicating with one or more child nodes of the child node in the system of Choi. The motivation is to prevent data from being lost. (Hong: see para 0013)

Regarding claim 11, Choi doesn’t teach the rate relates to at least one of a particular RLC channel of the one or more RLC channels or a particular multiplexing mode of the wireless node.
Hong teaches the rate relates to at least one of a particular RLC channel of the one or more RLC channels or a particular multiplexing mode of the wireless node. (See para 0261 “the status reporting message may include downlink data rate information for each logical channel/logical channel group/radio bearer/backhaul RLC channel/QoS flow satisfying a condition among each logical channel/logical channel group/radio bearer/backhaul RLC channel.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the rate relates to at least one of a particular RLC channel of the one or more RLC channels or a particular multiplexing mode of the wireless node in the system of Choi. The motivation is to prevent data from being lost. (Hong: see para 0013)
	
Regarding claim 22, Choi doesn’t teach the rate relates to at least one of a particular RLC channel of the one or more RLC channels or a particular multiplexing mode of the child node. 
Hong teaches the rate relates to at least one of a particular RLC channel of the one or more RLC channels or a particular multiplexing mode of the child node. (See para 0261 “the status reporting message may include downlink data rate information for each logical channel/logical channel group/radio bearer/backhaul RLC channel/QoS flow satisfying a condition among each logical channel/logical channel group/radio bearer/backhaul RLC channel.”).
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the rate relates to at least one of a particular RLC channel of the one or more RLC channels or a particular multiplexing mode of the child node in the system of Choi. The motivation is to prevent data from being lost. (Hong: see para 0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416